                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

BOBBY SHANE CHARLTON,

               Plaintiff,                                           No. 6:16-cv-00901-MC

       v.                                                           VERDICT

  BRANDON DUNCAN, MICHAEL
· WILLINGHAM, STEVE RIEDMAN,
  CHESTER KROPRNICKI, RAYMOND
  PETERS, CHARLOTTE PERSINGER,
  COLBY OLSEN, and JOEY ARGUELLO,

              Defendants.



MCSHANE, Judge:


       We, the jury, being first duly empanelled and sworn in the above-entitled cause, do

unanimously find as follows:



       1.     Has Plaintiff proven by a preponderance of the evidence that any defendant was

               deliberately indifferent to his serious medical needs?

                       Yes

                       No         ✓
       If your answer to question 1 is "Yes," your verdict is for Plaintiff .and you must proceed

to questions 2 and 3. If your answer to question 1 is "No," your verdict is for Defendants and you
                             r


may not answer further questions. Your presiding juror should sign and date this verdict.


1- Verdict
...



            2.     If you answered "Yes" to question 1, check each Defendant who was deliberately

                   indifferent to Plaintiff's serious medical needs and then proceed to question 3.



                          - - - Brandon Duncan, Correctional Officer
                          _ _ _ Michael Willingham, Correctional Officer

                                   Steve Riedmann, Correctional Officer

                          _ _ _ Chester Kropornicki, Correctional Officer

                          ___ Raymond Peters, Correctional Lieutenant

                          ___ Charlotte Persinger, Registered Nurse

                          ___ Colby Olsen, Correctional Officer

                          _ _ _ Joe Arguello, Correctional Sergeant·



            3.     What amount will fairly compensate Plaintiff for any injury he sustained as a

                   result of defendant(s) deliberate indifference?
                          $_ _ _ __



            Please have your foreperson sign and date this Verdict.



                            r/'h
            DATED this _b
                        _ _ day of February,2020.




                                                                           Foreperson




      2- Verdict
